UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM FOR SUBMISSION OF ELECTRONIC EXHIBITS FOR ASSET-BACKED SECURITIES Commission File Number of issuing entity:333-206677-15 Central Index Key Number of Issuing entity:0001698685 BANK 2017-BNK4 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor:333-206677 Central Index Key Number of depositor:0000850779 Wells Fargo Commercial Mortgage Securities, Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable):0000740906 Wells Fargo Bank, National Association (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable):0001102113 Bank of America, National Association (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable):0001541557 Morgan Stanley Mortgage Capital Holdings LLC (Exact name of Sponsor as specified in its charter) Anthony Sfarra(212) 214-5600 (Name and telephone number, including area code, of the person to contact in connection with this filing) INFORMATION TO BE INCLUDED IN THIS FORM Item 1. File an Asset Data File in accordance with Exhibit 601(b)(102) (17 CFR 229.601(b)(102)). Item 2. File an Asset Related Document in accordance with Exhibit 601(b)(103) (17 CFR 229.601(b)(103)). SIGNATURES The depositor has duly caused this Form to be signed on its behalf by the undersigned hereunto duly authorized. Wells Fargo Commercial Mortgage Securities, Inc. (Depositor) /s/ Anthony Sfarra Anthony Sfarra, President Dated:June 28, 2017 EXHIBIT INDEX Exhibit Number Description EX 102 Asset Data File EX 103 Asset Related Document
